DETAILED ACTION

This Office Action is in response to Applicant's application filed on April 20, 2019. Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al. (US 2007/0156568 A1) (hereinafter Jovanovic) in view of Tsagarakis et al. (US 2002/0087455 A1) (hereinafter Tsagarakis) in view of Slezak (US 8,583,534 B1)

Claims 1, 8 and 15:
Jovanovic, as shown, discloses the following limitations of claims 1, 8, 15:
A computerized trading system (and corresponding computer readable medium and method – see para [0028]-[0031]), comprising: a master node and a plurality of regional nodes, the master and regional nodes each including a processor and memory, wherein the master node is communicatively coupled to each of the regional nodes over a network (see para [0022]-[0023] and Fig 1, where 50 (the risk management workstation) represents the master node and the 10/20 represent the regional node), wherein the master node and regional nodes are programmed to perform a method for updating limits for each of the regional nodes (see para [0021], "The risk management workstation may also transmit updates to trading limit information to each trader. Trader workstations receive the global trading state information and may receive updated trading limit information. The trader's workstation then updates global trading state information and trading limit information at the trader's workstation."), the method comprising:
maintaining, at the master node, a global limit and a ratio representing different proportions of the global limit allocable to each of the regional nodes (see para [0021], " Individual traders periodically transmit current trading state for their wherein the global limit is associated with a client account and set by the client (see para [0009], "updates global trade information for the group of traders based on, at least in part, the trade information received from each trader" and see para [0021], showing the traders are part of the group and thus can be considered the client to the group based on para [0002] of applicant’s own specification), and 
allocating, by the master node to each regional node, a local limit that is a proportion of the global limit in accordance with the ratio (see para [0021], "trading limits on the activities of traders in a group of traders are enforced in a distributed fashion...The risk management workstation may also transmit updates to trading limit information to each trader" where updates can be considered equivalent to allocations);
monitoring, by the master node, local limit utilization at each of the regional nodes 
detecting, by the master node, one or more events (see para [0023], showing updates can happen when trader's trading state changes); and
responsive to the detection, allocating a new local limit to one or more of the regional nodes (see para [0020]-[0024], where the updates are new limits).
Jovanovic, however, does not specifically disclose a plurality of regional nodes.  In analogous art, Tsagarakis discloses the following limitations:
Although Jovanovic shows individual nodes that can be considered equivalent to regional nodes, it is not explicit.  In analogous art, Tsagarakis discloses the following limitations:
a plurality of regional nodes (Fig 1)
 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Jovanovic with Tsagarakis because   having regional nodes enables an implementing of a trading system that can effectively be utilized internationally (see Tsagarakis, para [0005]-[0008]).            
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the global foreign exchange system as taught by Tsagarakis in the system for distributed trading limit enforcement of Jovanovic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Jovanovic with Tsagarakis, however, do not specifically disclose wherein the ratio representing the different proportions of the global limit allocable to each of the regional nodes is predetermined.  In analogous art, 
wherein the ratio representing the different proportions of the global limit allocable to each of the regional nodes is predetermined (col 8, line 21 to col 9, line 5, "the central risk balance and the corresponding trading account may be defined by a system administrator or could be communicated to the central risk controller 306 from another entity. As mentioned earlier, the trading account could be used to control trades initiated from one or more electronic trading stations and/or different automatic trading tools that automatically generate orders to be sent to an electronic exchange. The trading account could be identified by a trading identifier. While the example embodiments described herein use a monetary balance as means for risk management, it should be understood that the example embodiments are not limited to the use of monetary balances. For example, non-monetary metrics could be used as well as means by which the example systems can measure and control risk. For example, the risk could be controlled and measured based on any other trading related parameters, such as a total net position that a trader/trading entity is allowed to hold at any given time, a working order quantity, or a number of tradeable objects that can be traded at any given time. Also, statistical risk measures, such as volatility, the number of traders logged in, or yet some other parameters, could be used as well. At step 404, the central risk controller 306 receives a request to allocate to a local risk management module, such as 324, a fraction of the central risk balance corresponding to the defined trading account. According to one example embodiment, the request could be communicated from the local risk management module, such as when a first order request is received at a gateway associated 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Jovanovic and Tsagarakis with Slezak because   having a risk control mechanism for the different traders enables a more efficient centralized risk management system to manage and be more responsive to trades (see Slezak, col 2, line 18-52).            
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for enhanced transmission of ordres and market data between traders and one or more exchanges as taught by Slezak in the Jovanovic and 

	Claims 2, 9, 16:
Further, Jovanovic discloses the following limitations:
wherein the one or more events detected by the master node comprise a change in limit utilization at one or more the regional nodes (see para [0023], trading state changes)

	Claims 4, 11, 18:
Further, Jovanovic discloses the following limitations:
wherein the one or more events detected by the master node further comprises the expiration of a predetermined time period during which the master node does not update any of the local limits of the regional nodes (see para [0023], showing that the updates can occur at a customized frequency of higher or lower than one second or one second)

	Claims 5, 12, 19:
Further, Jovanovic discloses the following limitations:
wherein the one or more events detected by the master node correspond to a change in the global limit, and wherein the method further comprises: determining, by the master node, a proportion of the change in the global limit for each regional node (see para [0021], "The risk management workstation receives periodic transmissions from the traders in the group, aggregates global trading state information and then transmits such information back to each trader periodically." where the aggregate information in relation to the trader information can be considered equivalent to the proportion where the updated information is the change); and 
allocating, by the master node, a new limit to each of the regional nodes based on the determined proportions (see para [0021]-[0024], where the updated information sent back to the traders is the new allocations)

Claims 6, 13, 20:
Further, Jovanovic discloses the following limitations:
wherein the one or more events detected by the master node correspond to a change in the ratio, and wherein the method further comprises: determining, by the master node, a new proportion of the global limit allocable to each regional node (see para [0021], the aggregate information in relation to the trader information can be considered equivalent to the proportion where the updated information is the change); and 
allocating, by the master node, a new limit to each of the regional nodes based on the new proportion (see para [0021]-[0024], where the updated information sent back to the traders is the new allocations)

Claims 7, 14:
Jovanovic does not specifically disclose wherein global limit is one of a margin limit or a consideration limit.  In analogous art, Tsagarakis discloses the following limitations:
wherein global limit is one of a margin limit or a consideration limit (see para [0071], "Risks from limit orders may be mitigated by, for example, reserving a margin")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the global foreign exchange system as taught by Tsagarakis in the system for distributed trading limit enforcement of Jovanovic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624